Citation Nr: 0620644	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-30 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for hypertension.  

2.  Entitlement to service connection for cervical disc 
herniation at C4-5 (hereinafter a "neck disability").  


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to September 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  
FINDINGS OF FACT

1.  There is no evidence of record that the veteran's 
diastolic blood pressure was ever predominantly 110 or more, 
or that his systolic pressure was predominantly 200 or more.  

2.  The veteran's neck disability was not caused or 
aggravated by his active military service from 1971 to 
September 1991.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code (DC) 7101 
(2005).

2.  Service connection for a neck disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected hypertension, currently evaluated 
as 10 percent disabling rating under DC 7101, hypertensive 
vascular disease.  38 C.F.R. § 4.104.  

Under DC 7101, a 10 percent rating is warranted when 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more, or; the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  The next highest rating, 20 percent, 
is warranted when diastolic pressure is predominantly 110 or 
more or when systolic pressure is predominately 200 or more.  

The veteran underwent a VA heart examination in February 
2003.  The physician reported that the veteran was diagnosed 
with hypertension in 1984.  The veteran treated his 
hypertension with prescription Indapamide and Accupril.  He 
denied myocardial infarction, stroke, dizziness, syncope, and 
angina.  He stated that he could climb four flights of stairs 
without experiencing shortness of breath, exercise by walking 
two and a half or three miles in 25 minutes, and ride a 
bicycle without problems.  He sometimes felt fatigued.  The 
examiner measured his blood pressure in three different 
positions.  His blood pressure was 171/81 while sitting, 
155/86 while lying down, and 151/91 while standing.  The 
examiner diagnosed him with hypertension, not controlled.  

The veteran underwent a VA diabetes examination in January 
2003.  The examiner measured his blood pressure in three 
different positions.  His blood pressure was 162/85 while 
sitting, 176/93 while lying down, and 162/95 while standing.  
The physician diagnosed him with hypertensive vascular 
disease with residual hypertensive retinopathy.  

Private medical records from a Dr. B. T. show that the 
veteran's blood pressure was 150/80 in August 2002, 140/80 in 
March 2002, 140/80 in February 2002, and 134/80 in January 
2002.  The veteran currently controls his hypertension with 
medication.  

The veteran does not meet the criteria for a 20 percent 
evaluation because there is no evidence of record that his 
diastolic blood pressure was ever predominantly 110 or more, 
or that his systolic pressure was predominantly 200 or more.  
Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's hypertension does not 
more closely approximate a 20 percent rating.  38 C.F.R. 
§ 4.7.  Post-service medical records provide, as a whole, 
evidence against this claim.    

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than . 10 percent for hypertension.  38 C.F.R. 
§ 4.3.  

With regards to the veteran's claim for service connection 
for a neck disability, service connection may be granted if 
the evidence demonstrates that a current disability resulted 
from an injury or disease that was incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  X-rays of the veteran's neck taken in 
January 2002 showed extensive arthritic changes between C4 
and C6 and spina bifida occulta at C7-T1.  Also in January 
2002, the veteran had an MRI of his neck which showed 
significant severe disc herniation at C4-5 with an extruded 
disc fragment causing severe left-sided C5 nerve root sleeve 
impingement, diffuse degenerative disease with kyphosis of 
the cervical spine and several minimal bulges of doubtful 
significance, and diffuse osteophyte formation and disc 
desiccation.  The veteran underwent an anterior cervical 
fusion of the C4-5 level in February 2002.  Therefore, there 
is competent evidence that the veteran has a current 
disability.  

In a September 2003 letter, the veteran asserted that his 
neck disability was caused by parachuting from airplanes from 
October 1971 to November 1978.  He also attributed his neck 
disability to football injuries in 1973.  

With regard to the veteran's own opinion, the veteran does 
not have the medical expertise to find that his current 
disorder is related to service in the 1970's.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

The veteran's service medical records (SMRs) are completely 
negative for any diagnosis of or treatment for a neck 
disability or neck pain.  SMRs show that the veteran 
lacerated his forehead playing football in September 1980.  
He was treated with stitches, which subsequently became 
infected.  There was no reference to neck pain or a neck 
condition at the time of this football injury.  The SMRs do 
not indicate any other football injuries.  Overall, the SMRs 
provide highly probative evidence against this claim.      

The veteran was not diagnosed with his neck disability until 
2002, more than ten years after he left military service.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The veteran's post-service private medical treatment records 
do not provide any link between the veteran's current 
disability and his period of service, providing more evidence 
against this claim.  There is no competent medical evidence 
whatsoever showing that the veteran's neck disability is in 
any way related to his period of active military service.  
The Board finds that the preponderance of the evidence is 
against service connection for a neck disability.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2002, December 2003, and April 2004, as well as 
information provided in the June 2004 statement of the case 
(SOC), the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the June 2004 SOC includes the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in May 
2002, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  However, the Board is satisfied that the May 
2002, December 2003, and April 2004 VCAA notices and the June 
2004 SOC otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims for 
an increased rating for hypertension and service connection 
for a neck disability are being denied, no disability rating 
or effective date will be assigned.  Therefore there can be 
no possibility of any prejudice to the veteran.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds any 
error regarding notice to be harmless given the facts in this 
case. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion for the veteran's 
neck disability has not been obtained.  However, the Board 
finds that the evidence, discussed above, which indicates 
that the veteran did not receive treatment for a neck 
disability during service or that there is any competent 
medical evidence showing or indicating a nexus between 
service and the disorder at issue, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R.  § 3.159 (c)(4) 
(2005).  As service and post-service medical records provide 
no basis to grant this claim, and provide evidence against 
the claim, the Board finds no basis for a VA examination to 
be obtained.

ORDER

Entitlement to a higher disability evaluation for 
hypertension is denied.  

Service connection for a neck disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


